The defendant was convicted of a misdemeanor, under the Code, § 26-6201, for soliciting another person for prostitution. The State based the case on the testimony of a plain-clothed policeman. The testimony sustained the accusation. The defendant introduced no testimony. She made a statement denying the charge. The evidence sustained the verdict. The court did not err in overruling the certiorari, which was based on general grounds only.
Judgment affirmed. Broyles, C. J., and MacIntyre, J.,concur.
                       DECIDED SEPTEMBER 8, 1943.